In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
               ___________________________
                    No. 02-22-00057-CV
               ___________________________

            ROSALINDA A. BARAJAS, Appellant

                               V.

GLODANNIC, INC., RED LEAF SERVICING, AND SOURCE CAPITAL
                 FUNDING, INC., Appellees



            On Appeal from the 236th District Court
                    Tarrant County, Texas
                Trial Court No. 236-318339-20


              Before Kerr, Birdwell, and Bassel, JJ.
             Memorandum Opinion by Justice Kerr
                              MEMORANDUM OPINION

       Pro se appellant Rosalinda A. Barajas attempts to appeal from the trial court’s

December 15, 2021 “Summary Judgment.” Because no postjudgment motion was

filed, Barajas’s notice of appeal was due on January 14, 2022. See Tex. R. App. P. 26.1.

Barajas filed her notice of appeal on February 10, 2022—twenty-seven days after the

appellate deadline. See id.

       The deadline for filing a notice of appeal is jurisdictional; without a timely filed

notice of appeal or a timely filed extension request, we must dismiss the appeal. See

Tex. R. App. P. 25.1(b), 26.1, 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.

1997). Here, Barajas’s notice of appeal was untimely, and she did not request an

extension. See Tex. R. App. P. 26.1, 26.3. We thus notified the parties of our concern

that we lacked jurisdiction over this appeal. We warned them that unless Barajas or

any other party desiring to continue the appeal filed a response showing grounds for

continuing the appeal, we could dismiss the appeal for want of jurisdiction. See Tex. R.

App. P. 42.3(a), 44.3.

       Barajas has filed several responses, none of which show grounds for continuing

the appeal.1 Because Barajas’s notice of appeal was untimely, we dismiss this appeal


       1
        To the extent that Barajas’s February 22, 2022 response can be read to imply
that she did not receive timely notice of the trial court’s judgment or that she did not
have actual knowledge of the judgment’s signing, it does not appear that she has
utilized Rule 306a(5) of the Texas Rules of Civil Procedure to gain additional time to
file a notice of appeal. See Tex. R. App. P. 4.2(a)(1), (b); Tex. R. Civ. P. 306a(5).


                                            2
for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f); Verburgt, 959 S.W.2d at

617.




                                                     /s/ Elizabeth Kerr
                                                     Elizabeth Kerr
                                                     Justice

Delivered: April 21, 2022




                                          3